UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7162


HARVEY R. JOHNSON,

                     Petitioner - Appellant,

              v.

WARDEN HUDGINS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00296-JPB-JPM)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey R. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Harvey R. Johnson, a federal prisoner, appeals the district court’s order granting

Respondent’s dispositive motion and denying relief on Johnson’s 28 U.S.C. § 2241 petition

and its subsequent order denying reconsideration. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Johnson v. Hudgins, No. 5:19-cv-00296-JPB-JPM (N.D.W. Va. July 21 & Aug. 4, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2